DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal.  Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on 6 April 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horne (US 5,109,158) in view of Chiang (US 2016/0323523).
	In regard to claim 1, Horne discloses a far infrared sensor package, comprising:
(a) a package body (e.g., “… encapsulation packages …” in the first column 12 paragraph); and
(b) a plurality of far infrared sensor array integrated circuits (e.g., “… This invention relates to staring array imaging systems comprising array devices which generate signals in response to an image from a distant scene, particularly but not exclusively for infrared imaging … Each body array 11 is mounted on a substrate 1, for example of silicon, comprising a circuit for processing signals from the detector elements 10 …” in the first column 1 paragraph, the third column 7 paragraph, and a prima facie case of obviousness exists (MPEP § 2144.05) since the claimed far infrared range lie inside the disclosed infrared range), disposed on a same plane and inside the package body (e.g., “… image plane 202 … encapsulation packages …” in the last column 6 paragraph and the first column 12 paragraph),
e.g., “… each discrete array 11 may contain 128X128 elements 10 …” in the third column 8 paragraph),
wherein a first far infrared sensor array integrated circuit of the plurality of far infrared sensor array integrated circuits includes a first sensing control circuit (e.g., “… This invention relates to staring array imaging systems comprising array devices which generate signals in response to an image from a distant scene, particularly but not exclusively for infrared imaging … Each body array 11 is mounted on a substrate 1, for example of silicon, comprising a circuit for processing signals from the detector elements 10 …” in the first column 1 paragraph and the third column 7 paragraph), and the first sensing control circuit performs a compensation computation according to a plurality of sensed signals derived respectively from a plurality of far infrared sensing element arrays (e.g., “… If the composite array is viewed from a very wide angle, well outside the angle of view from the objective 200, the non-sensitive areas 1 and 100 will begin to appear in the composite virtual image at the transitions between the arrays 11: such a composite virtual image is no longer an image containing all 128 X 128 elements of each array 11 since at this very wide angle some of the elements will begin to disappear in the image of each array 11 … it is possible to compensate at least partly by carrying out appropriate signal-processing in the circuit substrates 1, for example by combining at least part of the signals generated by these edge elements 10a from neighbouring arrays 11 so as to form a composite signal. Combination of these element signals permits an improved signal-to-noise ratio to be obtained for these edge elements 10a … signals from the elements 10a whose images are superimposed are processed together to compensate at least partially for the cross-talk …” in the last column 8 paragraph and the last two column 9 paragraphs),
e.g., “… Connections between the circuits of the different substrates 1 may be formed as conductor tracks 101 extending on the support 100, possibly with interconnecting links extending over the edges of the substrates 1. However, a variety of different connection schemes are possible …” in the last column 7 paragraph),
wherein the first sensing control circuit is arranged to read a plurality of second sensed signals of the sensed signals from the far infrared sensing element array of the second far infrared sensor array integrated circuit, and performs the compensation computation according to the plurality of sensed signals (e.g., “… If the composite array is viewed from a very wide angle, well outside the angle of view from the objective 200, the non-sensitive areas 1 and 100 will begin to appear in the composite virtual image at the transitions between the arrays 11: such a composite virtual image is no longer an image containing all 128 X 128 elements of each array 11 since at this very wide angle some of the elements will begin to disappear in the image of each array 11 … it is possible to compensate at least partly by carrying out appropriate signal-processing in the circuit substrates 1, for example by combining at least part of the signals generated by these edge elements 10a from neighbouring arrays 11 so as to form a composite signal. Combination of these element signals permits an improved signal-to-noise ratio to be obtained for these edge elements 10a … signals from the elements 10a whose images are superimposed are processed together to compensate at least partially for the cross-talk …” in the last column 8 paragraph and the last two column 9 paragraphs), and
e.g., “… rectangular 2-dimensional array geometry with square outlines has been illustrated in FIGS. 1 and 3 …” in the second column 11 paragraph).
The package of Horne lacks an explicit description that the far infrared sensor array integrated circuits includes (N-2)^2 second far infrared sensor array integrated circuit(s), each of which does not include a sensing control circuit.  However, integrated circuits are well known in the art (e.g., see “… multiple CMOS image sensor chips with at least one sharing common control circuits … common control circuits and the first pixel array are formed in the first chip, a second pixel array are formed in a second chip. The second pixel array shares the common control circuits with the first pixel array. In this embodiment, size of the second chip is greatly reduced because of no control circuits formed thereon …” in paragraphs 2 and 9 of Chiang).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide (e.g., (N-2)^2=(3-2)^2= one) second far infrared sensor array integrated circuit of Horne without a sensing control circuit, in order to achieve advantages such as “size of the second chip is greatly reduced because of no control circuits formed thereon”.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horne (US 5,109,158) in view of LeVeigne (US 2014/0138543) and Chiang (US 2016/0323523).
	In regard to claim 2, Horne discloses a far infrared sensor package, comprising:
(a) a package body (e.g., “… encapsulation packages …” in the first column 12 paragraph); and
e.g., “… This invention relates to staring array imaging systems comprising array devices which generate signals in response to an image from a distant scene, particularly but not exclusively for infrared imaging … Each body array 11 is mounted on a substrate 1, for example of silicon, comprising a circuit for processing signals from the detector elements 10 …” in the first column 1 paragraph, the third column 7 paragraph, and a prima facie case of obviousness exists (MPEP § 2144.05) since the claimed far infrared range lie inside the disclosed infrared range), disposed on a same plane and inside the package body (e.g., “… image plane 202 … encapsulation packages …” in the last column 6 paragraph and the first column 12 paragraph),
wherein each of the far infrared sensor array integrated circuits includes a far infrared sensing element array of a same size (e.g., “… each discrete array 11 may contain 128X128 elements 10 …” in the third column 8 paragraph),
wherein a first far infrared sensor array integrated circuit of the plurality of far infrared sensor array integrated circuits includes a first sensing control circuit (e.g., “… This invention relates to staring array imaging systems comprising array devices which generate signals in response to an image from a distant scene, particularly but not exclusively for infrared imaging … Each body array 11 is mounted on a substrate 1, for example of silicon, comprising a circuit for processing signals from the detector elements 10 …” in the first column 1 paragraph and the third column 7 paragraph), and the first sensing control circuit performs a compensation computation according to a plurality of sensed signals derived respectively from a plurality of far infrared sensing element arrays (e.g., “… If the composite array is viewed from a very wide angle, well outside the angle of view from the objective ” in the last column 8 paragraph and the last two column 9 paragraphs),
wherein at least one second far infrared sensor array integrated circuit of the plurality of far infrared sensor array integrated circuits includes a second sensing control circuit (e.g., “… This invention relates to staring array imaging systems comprising array devices which generate signals in response to an image from a distant scene, particularly but not exclusively for infrared imaging … Each body array 11 is mounted on a substrate 1, for example of silicon, comprising a circuit for processing signals from the detector elements 10 …” in the first column 1 paragraph and the third column 7 paragraph), and
wherein the far infrared sensor array integrated circuits form an NxN circuit array, where N is an integer greater than 2 (e.g., “… rectangular 2-dimensional array geometry with square outlines has been illustrated in FIGS. 1 and 3 …” in the second column 11 paragraph).
The package of Horne lacks an explicit description that the far infrared sensor array integrated circuits includes (N-2)^2 second far infrared sensor array integrated circuit(s), each of which does not include a sensing control circuit, and a function providable by e.g., see “… All of the sub-arrays (tiles) 110 in the larger array 100 may be substantially identical with one another. Alternatively, different sub-arrays (tiles) 110 may be used in different areas of the larger array 100, for example selected sub-arrays 110 having a faster readout or higher resolution than the others …” in paragraph 53 of LeVeigne and “… multiple CMOS image sensor chips with at least one sharing common control circuits … common control circuits and the first pixel array are formed in the first chip, a second pixel array are formed in a second chip. The second pixel array shares the common control circuits with the first pixel array. In this embodiment, size of the second chip is greatly reduced because of no control circuits formed thereon …” in paragraphs 2 and 9 of Chiang).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide (e.g., (N-2)^2=(3-2)^2= one) second far infrared sensor array integrated circuit of Horne without a sensing control circuit, in order to achieve advantages such as “size of the second chip is greatly reduced because of no control circuits formed thereon”.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a faster parallel readout function for the first sensing control circuit of Horne that are different from the second sensing control circuit function of a serial readout, in order to achieve a faster readout for the first infrared sensing element array.
	In regard to claim 3 which is dependent on claim 2, the package of Horne lacks an explicit description that a size of the first sensing control circuit is different from a size of the second sensing control circuit.  However, integrated circuits are well known in the art (e.g., see “… All of the sub-arrays (tiles) 110 in the larger array 100 may be substantially ” in paragraph 53 of LeVeigne).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a faster parallel readout function (wherein each column has its own readout circuit) for the first sensing control circuit of Horne that are different from the second sensing control circuit function of a serial readout (wherein each column shares one readout circuit), in order to achieve a faster readout for the first infrared sensing element array.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that providing a plurality of readout circuits would require a large size than providing a single readout circuit.
	In regard to claim 4, Horne discloses a far infrared sensor array integrated circuit combination, comprising:
(a) a first far infrared sensor array integrated circuit including a first far infrared sensing element array and a first sensing control circuit (e.g., “… This invention relates to staring array imaging systems comprising array devices which generate signals in response to an image from a distant scene, particularly but not exclusively for infrared imaging … Each body array 11 is mounted on a substrate 1, for example of silicon, comprising a circuit for processing signals from the detector elements 10 …” in the first column 1 paragraph, the third column 7 paragraph, and a prima facie case of obviousness exists (MPEP § 2144.05) since the claimed far infrared range lie inside the disclosed infrared range); and
(b) a plurality of second far infrared sensor array integrated circuits, at least one including a second far infrared sensing element array and a second sensing e.g., “… This invention relates to staring array imaging systems comprising array devices which generate signals in response to an image from a distant scene, particularly but not exclusively for infrared imaging … Each body array 11 is mounted on a substrate 1, for example of silicon, comprising a circuit for processing signals from the detector elements 10 …” in the first column 1 paragraph, the third column 7 paragraph, and a prima facie case of obviousness exists (MPEP § 2144.05) since the claimed far infrared range lie inside the disclosed infrared range), and
wherein a size of the first far infrared sensing element array is substantially consistent with a size of the second far infrared sensing element array (e.g., “… each discrete array 11 may contain 128X128 elements 10 …” in the third column 8 paragraph),
wherein the far infrared sensor array integrated circuits form an NxN circuit array, where N is an integer greater than 2 (e.g., “… rectangular 2-dimensional array geometry with square outlines has been illustrated in FIGS. 1 and 3 …” in the second column 11 paragraph).
The combination of Horne lacks an explicit description that the far infrared sensor array integrated circuits includes (N-2)^2 second far infrared sensor array integrated circuit(s), each of which does not include a sensing control circuit, and a function providable by the first sensing control circuit is different from functions providable by the second sensing control circuit with a size of the first sensing control circuit is not consistent with a size of the second sensing control circuit.  However, integrated circuits are well known in the art (e.g., see “… All of the sub-arrays (tiles) 110 in the larger array 100 may be substantially identical with one another. Alternatively, different sub-arrays (tiles) 110 may be used in different areas of ” in paragraph 53 of LeVeigne and “… multiple CMOS image sensor chips with at least one sharing common control circuits … common control circuits and the first pixel array are formed in the first chip, a second pixel array are formed in a second chip. The second pixel array shares the common control circuits with the first pixel array. In this embodiment, size of the second chip is greatly reduced because of no control circuits formed thereon …” in paragraphs 2 and 9 of Chiang).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide (e.g., (N-2)^2=(3-2)^2= one) second far infrared sensor array integrated circuit of Horne without a sensing control circuit, in order to achieve advantages such as “size of the second chip is greatly reduced because of no control circuits formed thereon”.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a faster parallel readout function (wherein each column has its own readout circuit) for the first sensing control circuit of Horne that are different from the second sensing control circuit function of a serial readout (wherein each column shares one readout circuit), in order to achieve a faster readout for the first infrared sensing element array.  It would further have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that providing a plurality of readout circuits would require a large size than providing a single readout circuit.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but some are moot in view of the new ground(s) of rejection.  Applicant's 
In response to applicant's argument that the limitation of not including a sensing control circuit is intended to achieve the advantage of reduced gap areas, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant also argues that the combination or modification on Horne in view of Chiang fails to explicitly disclose every claimed feature of claim 1 (and similar arguments also apply to claims 2 and 4 that recite similar features).  Examiner respectfully disagrees.  Chiang teaches (paragraphs 2 and 9) that “… multiple CMOS image sensor chips with at least one sharing common control circuits … common control circuits and the first pixel array are formed in the first chip, a second pixel array are formed in a second chip. The second pixel array shares the common control circuits with the first pixel array. In this embodiment, size of the second chip is greatly reduced because of no control circuits formed thereon …”.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide another far infrared sensor array integrated circuit of Horne without a sensing control circuit, in order to achieve advantages such as “size of the second chip is greatly reduced because of no control circuits formed thereon”.  Therefore the combination of the cited prior art teaches or suggests all limitations as arranged in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884